Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/31/22 has been entered.
The following is a final office action is a response to communications received on 01/31/22. Claims 20-36 are currently pending; claims 31-36 are withdrawn, therefore claims 20-30 are examined below.

Response to Arguments
4.	Applicant’s arguments filed 01/31/22 have been fully considered but they are not persuasive as explained in the new rejection necessitated by the amendment below.
5.	Regarding the argument on page 5 that prior art reference does not show lateral edges that meet in a butt joint as the amended claim recites, the lateral edges are interpreted to mean the section that extends outwards since there is no limitation on the lateral edges meaning the exact point where the biocompatible material ends. The lateral edges do indeed meet in a butt joint as can be seen in the figure below.  Specifically, they meet in a flanged butt joint. 

    PNG
    media_image1.png
    220
    303
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 20-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leopold et al. (U.S. Patent No. 6352561). 
Regarding Claim 20, Leopold discloses a sheath (Figure 1 #102) for compressing a vascular graft (Figure 1 #106) to an insertion diameter relative to a deployed diameter (abstract), comprising a biocompatible material (Column 7 lines 29-32) having a thickness with opposing lateral edges (see figure below) defined by the thickness of the biocompatible material and an attachment (Figure 2 #104) configured to releasable secure the opposing lateral edges together to wrap and compress the vascular graft to the insertion diameter (Column 2 lines 57-66) wherein the opposing lateral edges are releasably secured by the attachment so that the opposing lateral edges meet in a butt joint (see figure below, flanged butt joint).  

    PNG
    media_image1.png
    220
    303
    media_image1.png
    Greyscale

Regarding Claim 21, Leopold discloses the sheath of claim 20, wherein the releasable attachment comprises a pull wire (Figure 2 #104) configured to release the opposing lateral edges of the sheath when withdrawn proximally (Column 7 lines 42-44). 
Regarding Claim 22, Leopold discloses the sheath of claim 21, further comprising a plurality of holes (Figure 3 #118) in the biocompatible material adjacent the opposing lateral edges, wherein the pull wire (Figure 2 #104) extends through the plurality of holes to releasably secure the opposing lateral edges together (Column 7 lines 2-12). 
Regarding Claim 23, Leopold discloses the sheath of claim 22, wherein the opposing lateral edges each have a sinusoidal configuration of longitudinally-sequential peaks and valleys (See figure 6 below).

    PNG
    media_image2.png
    213
    484
    media_image2.png
    Greyscale

Regarding Claim 24, Leopold discloses the sheath of claim 23, wherein the peaks are laterally offset from one another such that peaks on a first lateral edge contact valleys of a second lateral edge when the opposing lateral edges are secured together (See figure above) to wrap and compress the vascular graft to the insertion diameter (Column 2 lines 57-66). 
Regarding Claim 25, Leopold discloses the sheath of claim 24, wherein each of the plurality of holes is in proximity to a peak of longitudinally-sequential peaks and valleys (As can be seen in the figure above the plurality of holes is in proximity to the peaks and valleys). 
Regarding Claim 26, Leopold discloses the sheath of claim 25, wherein the pull wire passes alternately through holes of the first lateral edge and holes of the second lateral edge (see figure above). 
Regarding Claim 27, Leopold discloses the sheath of claim 21, wherein the pull wire is metallic (Column 7 line 44).
Regarding Claim 28, Leopold discloses the sheath of claim 21, wherein the pull wire is composed of biocompatible fabric (Column 7 line 37-40).
Regarding Claim 29, Leopold discloses the sheath of claim 21, wherein the biocompatible material comprises polytetrafluoroethylene (PTFE) (Column 7 line 37-40).
Regarding Claim 30, Leopold discloses the sheath of claim 21, disclose wherein the biocompatible material comprises polyethylene terephthalate (PET) (Column 7 line 37-40).
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774